NUMBER 13-11-00649-CR

                                 COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG

RANDALL BENNETT VAUGHN,                                                                 Appellant,

                                                   v.

THE STATE OF TEXAS,                                                                     Appellee.


                      On appeal from the 252nd District Court
                           of Jefferson County, Texas.


                            MEMORANDUM OPINION1
               Before Justices Rodriguez, Benavides, and Perkes
                  Memorandum Opinion by Justice Rodriguez
        Appellant Randall Bennett Vaughn appeals his conviction for aggravated assault.

See TEX. PENAL CODE ANN. § 22.02(a)(1) (West 2011). By one issue, Vaughn challenges

the trial court's order that he pay court costs and fees despite his indigency. We affirm

as modified.

        1
          This case is before this Court on transfer from the Ninth Court of Appeals in Beaumont pursuant
to an order issued by the Supreme Court of Texas. See TEX. GOV'T CODE ANN. § 73.001 (West 2005).
                                           I. Background2

        Vaughn was indicted for aggravated assault in December 2009. In January 2011,

Vaughn entered into a plea agreement with the State, and the trial court placed him on

deferred adjudication community supervision for a term of six years. On September 12,

2011, the trial court revoked Vaughn's community supervision after he pleaded true to

allegations that he had violated his conditions of probation by possessing a controlled

substance in Jefferson County, Texas and had failed to work faithfully at suitable

employment and provide verification of that work. The trial court adjudicated Vaughn's

guilt and sentenced him to fifteen years' confinement in the Institutional Division of the

Texas Department of Criminal Justice. The trial court also ordered Vaughn to pay court

costs and administrative fees. This appeal followed.

                                         II. Costs and Fees

        By his single issue on appeal, Vaughn argues that the trial court erred in ordering

him to pay costs and fees because Vaughn was determined to be indigent. The court

costs and administrative fees assessed against Vaughn are itemized in the record as

follows:

        ADMINISTRATIVE FINANCIAL OBLIGATIONS:

        A.      SUPERVISION FEES                          Amount Owed:            $ 432.00
        B.      BMT CS FEE                                Amount Owed:              $50.00
        C.      PSI FEE                                   Amount Owed:            $ 350.00
        D.      FINE                                      Amount Owed:            $ 500.00
        E.      COURT COST                                Amount Owed:            $ 370.00
        F.      ATTORNEY[' S] FEE[S]                      Amount Owed:           $1,000.00
        G.      TRANS FEE                                 Amount Owed:               $0.00
        H.      CREDIT CARD FEE                           Amount Owed:               $0.00
        2
          Because this is a memorandum opinion and the parties are familiar with the facts, we will not
recite them here except as necessary to advise the parties of the Court's decision and the basic reasons for
it. See TEX. R. APP. P. 47.4.

                                                     2
       I.     ASSESSMENT             Amount Owed:                       $50.00
       J.     REVOCATION COURT COSTS Amount Owed:                     $ 324.00

It is apparent from our review of the record that the foregoing obligations include

attorney's fees of $1,000.00.

       The State does not dispute that Vaughn was indigent and remained indigent

throughout the proceedings in this case. And it is true that a defendant determined to be

indigent cannot be charged for legal services provided to him. See Mayer v. State, 309
S.W.3d 552, 556 (Tex. Crim. App. 2010) (A "defendant's financial resources and ability to

pay are explicit critical elements in the trial court's determination of the propriety of

ordering reimbursement of costs and fees."); see also TEX. CODE CRIM. PROC. ANN. art.

26.05(g) (West Supp. 2011) ("If the court determines that a defendant has financial

resources that enable him to offset in part or in whole the costs of the legal services

provided, including any expenses and costs, the court shall order the defendant to pay

during the pendency of the charges or, if convicted, as court costs the amount that it finds

the defendant is able to pay."); id. art. 26.04(p) (West Supp. 2011) ("A defendant who is

determined by the court to be indigent is presumed to remain indigent for the remainder of

the proceedings in the case unless a material change in the defendant's financial

circumstances occurs.").    Therefore, as the State concedes, the trial court erred in

assessing $1,000.00 in attorney's fees against Vaughn. We sustain Vaughn's issue as

to the trial court's assessment of attorney's fees.

       However, we have found no law categorically prohibiting a trial court from

assessing court costs and other fees unrelated to legal services against an indigent

defendant. Aside from costs and fees associated with the legal services provided to an

indigent defendant, trial courts routinely assess other court costs and administrative fees
                                             3
against indigent defendants. See, e.g., Williams v. State, 332 S.W.3d 694, 700 (Tex.

App.—Amarillo 2011, pet. denied) (affirming trial court's deletion of attorney's fees from

indigent defendant's bill of costs and allowance of other costs and fees unrelated to

attorney's fees); Bell v. State, No. 09-11-00462-CR, 2012 Tex. App. LEXIS 646, at *2

(Tex. App.—Beaumont Jan. 25, 2012, no pet.) (mem. op., not designated for publication)

(modifying an indigent defendant's judgment to subtract attorney's fees but retain

administrative costs and fees); Ludlow v. State, No. 03-11-00212-CR, 2012 Tex. App.

LEXIS 289, at *4 (Tex. App.—Austin Jan. 11, 2012, no pet.) (mem. op., not designated for

publication) (same). We are therefore not persuaded by Vaughn's argument regarding

the assessment of other costs and fees and conclude that the trial court did not err in

assessing court costs, fines, and other administrative fees against Vaughn. Accordingly,

we overrule the remainder of his sole issue.

                                    III. Conclusion

       Because the trial court's judgment was impermissible under the law and facts in

this case, we delete that portion of the judgment assessing $1,000.00 in attorney's fees

against Vaughn and affirm the judgment as modified.



                                                              NELDA V. RODRIGUEZ
                                                              Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
12th day of July, 2012.




                                            4